Appeals by the defendant from two judgments of the County Court, Suffolk County (Corso, J.), both rendered January 12, 2001, convicting him of attempted robbery in the second degree (Ind. No. 1661/ 00) and attempted assault in the second degree (Ind. No. 2375/ 00), upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s *599assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). O’Brien, J. P., S. Miller, McGinity, Schmidt and Townes, JJ., concur.